[Cite as State v. Portis, 2014-Ohio-5171.]




                IN THE COURT OF APPEALS FOR CLARK COUNTY, OHIO

STATE OF OHIO                                           :

        Plaintiff-Appellee                              : C.A. CASE NO.     2013 CA 101

v.                                                      : T.C. NO.    07CR1063B

ZACKENE S. PORTIS                                       :   (Criminal appeal from
                                                             Common Pleas Court)
        Defendant-Appellant                    :

                                                        :

                                              ..........

                                              OPINION

             Rendered on the           21st    day of          November       , 2014.

                                              ..........

RYAN A. SAUNDERS, Atty. Reg. No. 0091678, Assistant Prosecuting Attorney, 50 E.
Columbia Street, Suite 449, Springfield, Ohio 45502
      Attorney for Plaintiff-Appellee

THOMAS W. KIDD, JR., Atty. Reg. No. 0066359, P. O. Box 231, Harveysburg, Ohio
45032
      Attorney for Defendant-Appellant

                                              ..........

DONOVAN, J.

        {¶ 1}     This matter is before the Court on the Notice of Appeal of Zackene Portis,
                                                                                             2

filed November 21, 2013. Portis appeals from the November 14, 2013 decision of the trial

court that overruled his October 22, 2013 pro se “Motion to Vacate Void Judgment.” We

hereby affirm the judgment of the trial court.

       {¶ 2}    This Court previously noted, in State v. Portis, 2d Dist. Clark No.

2012-CA-76, 2013-Ohio-1822, ¶ 3, the following procedural history:

               After a jury trial held in March 2008, Zackene Portis was found guilty

       of Complicity in the Commission of Robbery, in violation of R.C.

       2923.03(A)(2) and R.C. 2911.02(A)(2). Portis was sentenced to eight years in

       prison, and also received an additional one-year sentence for a post-release

       control violation, which was to be served consecutive to the eight-year term.

       We affirmed Portis's conviction in April 2009. See State v. Portis, 2d Dist.

       Clark No.2008 CA 22, 2009-Ohio-1776. A full recitation of the factual

       background can be found in our opinion. See, id. at ¶ 2-17.[]

       {¶ 3}    In subsequent decisions, this Court determined that Portis’ one-year sentence

for violating the terms of his post-release control must be vacated. State v. Portis, 2d Dist.

Clark No. 2010-CA-95, 2011-Ohio-2429, ¶ 19 (“In the case before us, we agree that Portis's

one-year sentence for violating the terms of his post-release control must be vacated, because

the post-release-control portion of his 2004 sentence is not merely voidable but void. It

follows that any sentence imposed as a sanction for a violation of that post-release control is

also void, and subject to vacation.”); State v. Portis, 2d Dist. Clark No. 10CA0115,

2011-Ohio-6495 (remanding the matter to the trial court to enter an order vacating the

one-year sentence).
                                                                                           3

       {¶ 4}   In his “Motion to Vacate Void Judgment” Portis asserted that “this Court

should vacate the Defendant’s judgment and sentence since it did not have subject matter

jurisdiction to take the Defendant to trial on March 13, 2008, which was well past the ninety

day speedy trial time allowed by R.C. 2945.71(E), and order his immediate release and

discharge him from custody.” According to Portis, his trial was continued based upon the

State’s representation that a valid parole holder prevented application of the triple-count

provisions of R.C. 2945.71(E), when in fact no valid parole holder existed, since the

post-release control portion of his sentence in 2004 was found to be void. The trial court’s

decision on Portis’ motion provides as follows in its entirety: “Defendant’s Motion to

vacate a void judgment is OVERRULED.”

       {¶ 5}    Portis asserts two assignments of error herein, which we will consider

together. They are as follows:

       “THE TRIAL COURT ERRED IN DENYING MR. PORTIS’ MOTION TO

VACATE VOID JUDGMENT BY FAILING TO PROPERLY CONSIDER THAT HIS

SPEEDY TRIAL RIGHT HAD BEEN VIOLATED DUE TO THE FACT THAT NO

VALID HOLDER EXISTED DURING HIS TIME AWAITING TRIAL.”

       And,

       “MR. PORTIS WAS DENIED THE EFFECTIVE ASSISTANCE OF COUNSEL

AS GUARANTEED BY THE UNITED STATES AND OHIO CONSTITUTIONS.”

       {¶ 6}   As evidence in support of both assignments of error, Portis directs our

attention to the transcript of proceedings held on January 22, 2008, which was filed in this

Court on May 2, 2008, and wherein the following exchange occurred:
                                                                                      4

          THE COURT: Case Nos. 07-CR-1063A and 07-CR-1063B, State of

Ohio, versus Jaryld and Zackene Portis.           The case was scheduled for a

criminal jury trial this morning. The Court set it last week for today out of

concern that there may be a speedy trial issue involved.

          Did the parties want to place anything on record at this time?

          MR.KINSLER: Your Honor, it’s the State’s understanding that there’s

a holder for both defendants. It’s my understanding that the holder is from

Adult Parole Authority. It’s also my understanding that both the defendants

were violated on their adult parole.

          As a result, the import of all this being that for speedy trial purposes,

every day in jail does not count as three against the speedy trial statute,

meaning that the State doesn’t have - - isn’t limited, isn’t required to bring the

case to trial within 90 days of arrest but rather 270.

          ***

          THE COURT: * * * Did the defense want to place anything on

record?

          MR. MARSHALL: * * * I represent Zackene Portis. I believe what

Mr. Kinsler has said about the parole holder and the parole hearing, the

violation.     I haven’t actually verified that by looking at any paperwork

myself, but I believe he’s correct in that respect.

          That’s all I would say at this point in time. * * *.

{¶ 7}      The Ohio Supreme Court, in State v. Perry, 10 Ohio St. 2d 175, 226 N.E.2d
5

104 (1967), syllabus at ¶ 9, determined:

               Under the doctrine of res judicata, a final judgment of conviction bars

       a convicted defendant who was represented by counsel from raising and

       litigating in any proceeding except an appeal from that judgment, any defense

       or any claimed lack of due process that was raised or could have been raised

       by the defendant at the trial, which resulted in that judgment of conviction, or

       on an appeal from that judgment.

       {¶ 8}     Portis did not raise the issues set forth in his assigned errors before the trial

court or on direct appeal. Since Portis’ assigned errors would have been demonstrable from

the record on appeal, and he failed to raise them in his direct appeal, he is barred from

asserting them by the doctrine of res judicata. See, State v. Jennings, 5th Dist. Richland No.

01CA62, 2001 WL 1913823 (Nov. 5, 2001) (affirming the denial of Jennings’ motion to

vacate his sentence based upon a violation of his right to a speedy trial: “Because appellant

failed to raise this issue at trial or on direct appeal, we agree with the trial court appellant is

barred from raising it in his subsequent motion to vacate his sentence under the principle of

res judicata.”) For the foregoing reasons, Portis’ assigned errors are overruled, and the

judgment of the trial court is affirmed.

                                           ..........

FROELICH, P.J. and WELBAUM, J., concur.

Copies mailed to:

Ryan A. Saunders
Thomas W. Kidd, Jr.
Hon. Douglas M. Rastatter